Citation Nr: 1516746	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-43 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
 
The Veteran testified before the undersigned Veterans' Law Judge at a March 2015 videoconference hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a compensable disability evaluation for his service connected bilateral hearing loss.

Although the Veteran was last afforded a VA audiological examination in March 2014, at his March 2015 videoconference hearing, the Veteran testified that his condition has worsened since his last VA examination. VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the Veteran should be scheduled for a new VA examination of his hearing loss disability.

Additionally, the Veteran testified at his videoconference hearing that he is unable to hear the sirens on emergency vehicles such as ambulances and fire engines, as well as the smoke detector in his home.  As the Veteran's hearing loss disability is exceptional or unusual in that it potentially endangers his life, the Board finds that referral for an extraschedular evaluation is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014).

Accordingly, the case is REMANDED for the following action:

1. Associate any additional VA outpatient treatment records with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA audiological examination.  The examiner should note any functional impairment caused by the Veteran's hearing loss disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. Refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for a determination of whether assignment of an extraschedular evaluation is warranted.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

